UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6358



FRANK GARRETT PIPKIN,

                Petitioner - Appellant,

          v.


KATHLEEN GREEN, Warden; J. JOSEPH CURRAN, Jr.; THE ATTORNEY
GENERAL FOR THE STATE OF MARYLAND,

                Respondents - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:07-cv-
01579-RWT)


Submitted:   July 22, 2008                 Decided:   July 25, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frank Garrett Pipkin, Appellant Pro Se.    Mary Jennifer Landis,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Frank Garrett Pipkin seeks to appeal the district court’s

order dismissing his 28 U.S.C. § 2254 (2000) petition.            We dismiss

the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

               Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”        Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

               The district court’s order was entered on the docket on

January 14, 2008.       The notice of appeal was filed on February 22,

2008.1   Because Pipkin failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.2       We dispense with oral argument because the

facts    and    legal   contentions   are     adequately   presented   in   the


     1
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).
     2
      Insofar as Pipkin claims he sent letters indicating his
desire to appeal to the district court and this court prior to the
February 22, 2008, notice of appeal, there is nothing on either
court’s docket sheet showing he sent such letters.

                                      - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.

                                                                    DISMISSED




                                   - 3 -